Citation Nr: 0403379	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-03 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for reflex sympathetic 
dystrophy of the right upper extremity.  

2.	Entitlement to an increased rating for residuals of 
excision of ganglion and scar tissue of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On October 31, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Obtain the veteran's medical records from the 
Philadelphia VA Medical Center from January 1999 to 
the present, to include a July 20, 2000, physical 
examination report.  Request notes, discharge 
summaries, consults, imaging, and procedures.
2.	Advise the veteran that she may submit any VA or 
non-VA medical records which pertain to the claims 
on appeal; she may also request VA assistance in 
obtaining such records.  Should the veteran 
identify any health care providers and request 
assistance in obtaining records from such 
providers, take the appropriate measures to obtain 
such records.
3.	Once all action pursuant to the above requests has 
been accomplished and all available records 
obtained and associated with the file, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded VA scars, 
orthopedic, and neurological examinations.  Send 
the claims folder to the examiner(s) for review.  
With regard to the scar(s) which has resulted from 
the excision of the ganglion and scar tissue of the 
right hand, the veteran's scar(s) should be 
evaluated in accordance with the new rating 
criteria for rating skin disabilities.  In 
addition, the residuals of the ganglion and scar 
tissue excision should also be evaluated under the 
new criteria for rating  disabilities of the 
fingers.  The examiner should indicate whether, 
during the examination, there is objective evidence 
of pain on motion, weakness, excess fatigability, 
and/or incoordination.  In addition, the examining 
physician should indicate whether, and to what 
extent, the veteran experiences likely functional 
loss due to pain and/or any of the other symptoms 
noted above during flare-ups and/or with repeated 
use.  To the extent possible, the examiner should 
express such functional loss in terms of additional 
degrees of limited motion.  
The new criteria pertaining to disorders of the 
skin and fingers are attached for the examiner's 
review.
Further, the veteran should be examined to 
determine whether the residuals of excision of 
ganglion and scar tissue have resulted in any 
neurological deficits.  If so, the examiner should 
identify the nerve or nerves involved, and the 
degree of neurological disability (e.g.,  neuritis, 
neuralgia, complete paralysis; incomplete, mild, 
moderate or severe paralysis, etc.).  The examiner 
is advised that the VA medical evidence of record 
has provided conflicting evidence as to whether or 
not there is neurological involvement in this case.  
For example, a December 1990 VA examination report 
noted that the veteran had neuropathy of the 
digital nerve on the ulna side of the middle finger 
in the right hand.  An October 1982 VA examination 
also noted a neuroma of the third digit in the 
right hand.  On the other hand, VA examinations in 
November 1983 and November 1986 noted no 
neurological deficits.  The examiner is asked to 
provide a detailed explanation as to his/her 
findings with regard to the presence or absence of 
any neurological deficits, and the degree of any 
neurological deficits found.  
Finally, the neurological examiner is asked to 
indicate whether the veteran has reflex sympathetic 
dystrophy (RSD) of the right upper extremity.  If 
so, the examiner should indicate whether it is at 
least as likely as not that the RSD is due to any 
injury or disease incurred in service, or 
secondarily caused by her service-connected 
residuals of excision of ganglion and scar tissue 
in the right hand.  

4.	After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





